USCA11 Case: 20-14431       Date Filed: 10/19/2021       Page: 1 of 4




                                             [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-14431
                    Non-Argument Calendar
                    ____________________

RICKEY LEE CHRISTMAS,
                                                Plaintiff-Appellant,
versus
GRADY JUDD,
Individual and Official Capacity; Polk County Sheriff,
MANUEL PALMA,
Individual and Official Capacity; Polk County Sheriff,


                                            Defendants-Appellees.
USCA11 Case: 20-14431         Date Filed: 10/19/2021      Page: 2 of 4




2                       Opinion of the Court                  20-14431

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cv-00742-VMC-TGW
                    ____________________

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
        Rickey Lee Christmas filed a pro se complaint bringing
claims under 42 U.S.C. § 1983 and the Florida Constitution. The
district court dismissed his complaint as time-barred. Christmas
appealed, but in doing so failed to challenge the district court’s con-
clusion that he filed his claims after the applicable statute of limita-
tions had run. We therefore affirm the district court’s dismissal of
his complaint.
        In January 2015, officer Manuel Palma performed a protec-
tive sweep of Christmas’s home and found methamphetamine.
That October the State brought drug-trafficking charges against
Christmas, and in May 2016 the State imprisoned him pending trial.
Since his imprisonment, Christmas has filed fourteen federal com-
plaints alleging violations of his constitutional rights. This suit
arises from his twelfth complaint, where he alleges that the search
uncovering the illicit drugs was unreasonable and that he has been
falsely imprisoned.
USCA11 Case: 20-14431          Date Filed: 10/19/2021       Page: 3 of 4




20-14431                 Opinion of the Court                           3

       Under the Prison Litigation Reform Act, the district court
needed to screen that complaint and to dismiss any portion of it
that was frivolous, that was malicious, or that failed to state a claim.
28 U.S.C. § 1915A(a), (b)(1). When the court performed this
screening, it determined that Christmas’s claims were barred by
the applicable statute of limitations and dismissed them. This ap-
peal followed.
      We review de novo a dismissal of a complaint under the
Prison Litigation Reform Act. Douglas v. Yates, 535 F.3d 1316,
1319–20 (11th Cir. 2008). Where, as here, the plaintiff filed the
complaint pro se, we take the complaint’s allegations as true and
construe them liberally. Id. at 1320.
        We also read liberally the briefs of pro se litigants like Christ-
mas. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). But
we nonetheless treat as abandoned arguments that a pro se litigant
fails to make. See id. And here Christmas never argues that the
statute of limitations did not expire. Instead, Christmas asks this
court to grant him the opportunity not to be time-barred.
       That request, read generously, sounds like an argument for
equitable tolling. But equitable tolling is unwarranted here. To
receive it, Christmas must show that he had been “pursuing his
rights diligently” and that “some extraordinary circumstance stood
in his way and prevented timely filing.” Villarreal v. R.J. Reynolds
Tobacco Co., 839 F.3d 958, 971 (11th Cir. 2016) (en banc). Yet no
extraordinary circumstance prevented him from filing complaints;
USCA11 Case: 20-14431             Date Filed: 10/19/2021         Page: 4 of 4




4                          Opinion of the Court                      20-14431

since his imprisonment in 2016, he has filed fourteen § 1983 com-
plaints in the district court. 1 And nothing suggests that Christmas
could not file these claims in particular. Christmas asserts that he
was denied his “discovery,” which he says prevented him from fil-
ing this case “on time.” Whatever that discovery might have been,
in 2019 he had the information necessary to file a similar complaint
alleging that the protective sweep was unreasonable and that he
was falsely imprisoned. And to that complaint he attached state-
court documents challenging the search—from 2016. Christmas’s
delay in filing this complaint, then, apparently results from his
choice to pursue other § 1983 claims and not from any extraordi-
nary obstacle in his way. So his argument for equitable tolling fails.
       We therefore AFFIRM the district court’s decision.




1 An appellate court reviewing a district court’s dismissal of a complaint can
take judicial notice of district-court and state-court documents. See Lozman
v. City of Riviera Beach, 713 F.3d 1066, 1075 n.9 (11th Cir. 2013); ITT Rayonier
Inc. v. United States, 651 F.2d 343, 345 n.2 (5th Cir. Unit B July 1981).